Kern, Leila R., J.
This amended judgment and order serves to amend this court’s Memorandum of Decision and Order on Plaintiffs Motion for Summaiy Judgment, dated December 8, 2005 [20 Mass. L. Rptr. 345].1 The Plaintiff has moved to amend this court’s judgment on her motion for summaiy judgment insofar as it orders the Defendant to pay interest on the judgment beginning on September 29, 2000. The Defendant has moved for reconsideration of the allowance of the Plaintiffs motion for summaiy judgment, as well as for clarification on the status of the Defendant’s counterclaims.

DISCUSSION

Plaintiff requests that the judgment and order be amended so that the Defendant be ordered to pay interest on the judgment beginning on September 9, 1999. In my original Memorandum of Decision and Order, I found that, under the terms of the Access Agreement, the Defendant was required to pay $170,000.00 to the Plaintiff upon selling Lot 7 to the Town of Westborough on September 9, 1999. Therefore, when Defendant failed to make such payment to the Plaintiff on that date, it was in breach of the Access Agreement. As a result, interest on the $170,000.00 judgment began to accrue on September 9, 1999, the date of the breach. G.L.c. 231, §6C. The Order is herein amended to accurately reflect this finding.
Defendant requests that this court reconsider its allowance of the Plaintiffs motion for summaiy judgment. After due consideration, the ruling on the motion stands. Defendant further requests that this court clarify the status of its counterclaims. In my original Memorandum of Decision and Order, I rejected the arguments made by the Defendant in support of its counterclaims. Whether addressed as defenses to the Plaintiffs claims or as counterclaims, in my original decision, I found in favor of the Plaintiff on her claims and on the Defendant’s counterclaims.
The following Amended Order will supercede and replace this court’s original order as contained in the Memorandum of Decision and Order on Plaintiffs Motion for Summaiy Judgment, dated December 8, 2005. The date of the Order, December 8, 2005, shall not be affected by this amendment.

AMENDED ORDER

For the reasons stated above, it is hereby ORDERED that the Plaintiffs Motion for Summaiy Judgment is ALLOWED and judgment for the Plaintiff should enter in the amount of $170,000.00, with interest from September 9, 1999. The Defendant’s counterclaims are dismissed.

 This amended judgment and order serves as the court’s response to both the Plaintiffs Motion to Amend Findings and Judgment, and the Defendant’s so-called Cross Motion for Reconsideration.